NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                              Electronically Filed
                                              Intermediate Court of Appeals
                                              CAAP-XX-XXXXXXX
                                              28-JAN-2022
                                              08:04 AM
                                              Dkt. 80 SO
                           NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                         OF THE STATE OF HAWAI#I

                 ERNEST J. FREITAS, JR., as Trustee of
        Ernest J. Freitas, Jr. Revocable Trust Declaration
   Dated December 20, 1990, as amended, Plaintiff-Appellant, v.
               STATE OF HAWAI#I, through DAVID Y. IGE,
            in his official capacity as Governor of the
           State of Hawai#i; PHYLLIS SHIMABUKURO-GEISER,
                        in her official capacity
             as Chairperson of the Board of Agriculture
                   and the Department of Agriculture
              of the State of Hawai#i;1 BRIAN K.C. KAU,
    individually and in his official capacity as Administrator
         of the Agricultural Resource Management Division
                of said Department of Agriculture; and
              SUZANNE D. CASE, in her official capacity
     as Chairwoman of the Board of Land and Natural Resources
         and the Department of Land and Natural Resources
           of the State of Hawai#i, Defendants-Appellees

          APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CC16-1-001700)


                      SUMMARY DISPOSITION ORDER
   (By:    Leonard, Presiding Judge, Nakasone and McCullen, JJ.)

            Plaintiff-Appellant Ernest J. Freitas (Freitas), pro

se, appeals from the Circuit Court of the First Circuit's

(Circuit Court) Order Granting Defendant's Motion to Dismiss



      1
         At the time this case arose, Scott Enright was the Chairperson of the
Board of Agriculture and the Department of Agriculture of the State of
Hawai#i. Pursuant to Hawai#i Rules of Appellate Procedure Rule 43(c)(1),
relating to substitution of parties, Phyllis Shimabukuro-Geiser, current
Chairperson of the Board of Agriculture and the Department of Agriculture of
the State of Hawai#i, is substituted as a named party to this case.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

Complaint and Final Judgment, entered on February 1, 2017.2       On

appeal, Freitas challenges the dismissal of his 2016 Complaint

for Declaratory Judgment and Injunctive Relief and to Quiet Land

Title (2016 Complaint), asserting the following points of error:

            A.    "The Lower Court erred in granting Appellees'

                  Rule 12(b)(6) Haw.R.Civ.Proc., motion to dismiss

                  on the ground that Appellant failed to state a

                  claim because the instant claims had been

                  previously decided in the 2007 lawsuit and were

                  barred by claim preclusion doctrine," with eight

                  sub-points;

            B.    "The Lower Court erred in essentially granting

                  summary judgment in favor of appellees . . . .

                  Rather, it should have granted summary judgment in

                  favor of Appellant on his requested issues,

                  thereby precluding dismissal with prejudice of

                  Appellant's entire case," with four sub-points;

                  and

            C.    "Appellees should have been equitably estopped
                  from succeeding on their motion to dismiss

                  Appellant's instant complaint under the

                  circumstances of this case," with two sub-points.

(Formatting altered.)

            Conversely, Defendant-Appellee State of Hawai#i (State)

asserts that Freitas's 2016 Complaint raises the same claims as

the amended complaint he filed in 2008 (2008 Complaint), and that

the State performed all that was required under the 2008

     2
         The Honorable Edwin C. Nacino presided.

                                      2
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

agreement between Freitas and the State (2008 Agreement).                The

State also asserts that "Freitas'[s] options were to bring suit

to enforce the Settlement Agreement, claim the Settlement

Agreement was void, or request an interpretation of the three

conditions," but instead he "bases all of his claims on the

alleged defective 1928 Deed, the 1983 Opinion, the State

Abstract, the State terminating and not restoring water service,

and the State not maintaining a bridge over the [d]itch."

            Upon careful review of the record and the briefs

submitted by the parties and having given due consideration to

the arguments advanced and the issues raised by the parties, we

resolve Freitas's points of error as follows.

            Freitas owns most of Homestead Lot 119 in Waimea on the

island of Hawai#i.      Dissecting and landlocking a large portion of

Lot 119 is the Hâmâkua ditch, the land under which is owned by

the State.    Freitas filed the 2008 Complaint asserting nine

counts against the State relating to the ditch,3 and then entered




     3
         The 2008 Complaint asserted the following nine counts:
            Count I     "Quiet title";

            Count II    "Injunction";
            Count III   "Implied easement by necessity and implication
                        across, under, and through the property -
                        [Hawaii Revised Statutes (HRS)], Chapter 664,
                        Part III";

            Count IV    "Plantiff's water rights under the 1921 grant or
                        1928 deed - HRS, Chapter 664, Part III";

            Count V     "Detrimental reliance; promissory estoppel";
            Count VI    "State's constitutional duty to promote and
                        protect diversified agriculture - Haw. Const.,
                        Article XI, Section 3";
                                                                (continued...)

                                         3
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

into the 2008 Agreement resolving those claims.               The 2008

Agreement contained an exception for future disputes, and

expressly did not preclude litigation in the event of

disagreement about the parties' respective rights and liabilities

arising out of their respective property ownership as to three

circumstances pertaining to the (1) building and maintenance of a

fence, (2) maintenance of a bridge, and (3) access to water.

Pursuant to the 2008 Agreement, the parties then executed and

filed a stipulation for dismissal of all claims with prejudice.
               Eight years later, Freitas filed the 2016 Complaint

asserting twelve counts against the State.4              The State moved to

      3
          (...continued)
               Count VII    "Due process of law - U.S. Const., Amendments V
                            and XIV; Haw. Const., Art. I, Section 20";
               Count VIII   "Equal protection of the law - U.S. Const.,
                            Amendment XIV; Haw. Const., Art. I, Section 5";
                            and

               Count IX     "Breach of covenants running with Plaintiff's
                            land."

(Some formatting altered.)
      4
           The 2016 Complaint asserted the following twelve counts:

               Count I      "Breach of contract or failure to satisfy
                            conditions running with Plaintiff's land";

               Count II     "Injunctive relief";
               Count III    "Declaratory judgment";
               Count IV     "Cancellation of settlement agreement and 1928
                            void deed";
               Count V      "Quiet title";
               Count VI     "Plaintiff's water rights under the 1921 grant
                            or 1928 deed - HRS, Chapter 664, Part III";

               Count VII    "Implied easement by implication and necessity
                            across, under, and through the ditch right-of-
                            way in question - HRS, Chapter 664, Part III";
               Count VIII   "State's constitutional duty to promote and
                            protect diversified agriculture - Haw. Const.,
                            Article XI, Section 3";
                                                                    (continued...)

                                             4
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

dismiss the 2016 Complaint pursuant to Hawai#i Rules of Civil

Procedure (HRCP) Rule 12(b)(6), asserting that Freitas failed to

state a claim upon which relief can be granted, and that his

claims were barred by claim preclusion.                  The Circuit Court

dismissed the 2016 Complaint with prejudice based on the State's

arguments.         Freitas timely appealed.
A.      The Circuit Court Erred In Part

                 We address Freitas's first two points of error

together, which may be summarized as asserting that his 2016

claims were different from his 2008 claims, and were specifically

permitted by the 2008 Agreement.               Conversely, the State argues

that Freitas's claims were properly dismissed based on claim

preclusion.

                 Claim preclusion "prohibits a party from relitigating a

previously adjudicated cause of action."                  Bremer v. Weeks, 104

Hawai#i 43, 53, 85 P.3d 150, 160 (2004) (citation and internal

quotation marks omitted).            The party asserting claim preclusion

must show "(1) there was a final judgment on the merits, (2) both

parties are the same or in privity with the parties in the
original suit, and (3) the claim decided in the original suit is

identical with the one presented in the action in question."                   Id.

at 54, 85 P.3d at 161.           See In re Dowsett Trust, 7 Haw. App. 640,

        4
            (...continued)
                 Count IX    "HRS, Chapter 205, Part III - Important
                             agricultural lands";

                 Count X     "Disparagement of title";
                 Count XI    "Due process of law - U.S. Const., Amendments V
                             and XIV; Haw. Const., Art. I, Section 20"; and
                 Count XII   "Equal protection of the law - U.S. Const.,
                             Amendment XIV; Haw. Const., Art. I, Section 5."
(Some formatting altered.)

                                           5
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

645, 791 P.2d 398, 402 (1990) (explaining that dismissal with

prejudice based on a stipulated agreement was a final judgment on

the merits for claim preclusion purposes).

          The dispositive question here is whether the claims

raised in the 2016 Complaint were identical to claims raised in

the 2008 Complaint.   We hold that the Circuit Court erred in

dismissing Counts I-VIII, and did not err in dismissing Counts X-

XII, based on claim preclusion.    We also hold that the Circuit

Court did not err in dismissing Count IX based on the State's
argument that he failed to exhaust administrative remedies.
     1.   The Circuit Court Erred In Dismissing Counts I-VIII

          Freitas argues that it was improper for the Circuit

Court to dismiss his claims, and taking the allegations in the

complaint to be true as we must, we hold that the Circuit Court

erred in dismissing Counts I-VIII.    See Justice v. Fuddy, 125

Hawai#i 104, 107-08, 253 P.3d 665, 668-69 (App. 2011) (explaining

that a trial court's ruling on an HRCP Rule 12(b)(6) motion to

dismiss is reviewed de novo, and that "our consideration is

strictly limited to the allegations of the complaint, and we must
deem those allegations to be true") (citation omitted).

          In Counts II, III, and IV of the 2016 Complaint,

Freitas alleged that the State violated the 2008 Agreement.      For

example, in Count II, regarding water, Freitas asserted that the

State has "ignored [its] responsibilities under the above-

described arrangements with impunity lately, pursuant to the

Settlement Agreement . . . ."    In Count III, Freitas asked, "did

[the State] violate the Settlement Agreement by their failure to

satisfy the two above-mentioned conditional limitations in either


                                  6
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

the 1928 deed in question or the 1921 Grant, or by custom and

usage[?]"    And in Count IV, Freitas asserted that "[i]f the

Settlement Agreement and its underlying May 1, 1928 deed in

question are not cancelled, [he] will suffer serious further

injury."    These counts asserted non-compliance with the 2008

Agreement, and the Circuit Court erred in dismissing these counts

based on claim preclusion because the State's compliance with the

2008 Agreement could not have been raised in the 2008 Complaint.

            The Circuit Court also erred in dismissing Counts I, V,
VI, VII, and VIII.      Although these counts are substantially

similar to Counts I, III, IV, VI, and IX of the 2008 Complaint,

the counts in the 2016 Complaint raise questions about the rights

and liabilities arising out of the ownership of the

property-claims, which were reserved by the 2008 Agreement.

            In the 2008 Agreement, the parties agreed that the

agreement "shall operate as a complete and final resolution of

any disputed or contingent claims between the parties hereto

arising out of the dispute which is the subject matter of the

civil action, except as otherwise provided for in paragraph 7[.]"
Paragraph 7 provides:
                  In the event the non-exclusive term easement shall
            terminate or shall expire on its own terms, or there arises
            a conflict between the terms of the non-exclusive term
            easement and the underlying documents through which the
            parties obtained their current interests in the three
            parcels, or the parties do not have any mutual agreement
            governing their respective rights and liabilities arising
            out of their respective ownership of the three parcels, the
            parties expressly agree that either party, at their option,
            may attempt to resolve, through litigation, arbitration, or
            any other practicable method, the issue of the
            interpretation of the three conditions:

                  D.    THAT [the Ditch Company] will erect and maintain
                        a substantial cattle-proof fence along each side
                        of the right-of-way for the main ditch of the
                        Upper Hamakua Ditch across [] Lot 119 Puukapu
                        Homesteads . . . ;


                                      7
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

                E.   THAT it will maintain a substantial bridge over
                     and across said ditch;
                F.   AND THAT during the existence and operation by
                     it of said ditch within said right-of-way
                     hereinabove granted and conveyed to [STATE] by
                     the [Owners], [Owners] and their heirs and
                     assigns, will be permitted to take from said
                     ditch, through a three-fourths inch pipe from
                     said ditch, sufficient water for domestic uses
                     and needs, including the watering of the stock
                     of [Owners] as may be run on said Lot 119,
                     Puukapu Homesteads, aforesaid, but not for
                     irrigation purposes, provided, however, that
                     [Owners], their heirs and assigns, shall at all
                     times, maintain a faucet at the end of said pipe
                     and shall keep the same closed when water is not
                     being used.

(Emphases added.)

          Restated, the interpretation of the three conditions

may be resolved through litigation if:

          (1)   "the non-exclusive term easement shall terminate

          or shall expire on its own terms, or"

          (2)   "there arises a conflict between the terms of the

          non-exclusive term easement and the underlying

          documents through which the parties obtained their

          current interests in the three parcels, or"

          (3)   "the parties do not have any mutual agreement

          governing their respective rights and liabilities
          arising out of their respective ownership of the three

          parcels[.]"

Otherwise, the 2008 Agreement was a complete and final resolution

of the claims Freitas raised in the 2008 Complaint.

          In Count I, Freitas asserted that he is "entitled to

fulfillment or performance of the second covenant in the 1921

Grant, to realize sufficient water for 'domestic uses and needs'

as well as for grazing purposes."      In Count V, Freitas asserted

that "the State has deliberately failed to use the property for


                                   8
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

its intended purposes for decades now and has refused to perform

or satisfy its 'substantial' obligations under the 1921 Grant or

the 1928 deed in question[.]"    In Count VI, Freitas "requests a

judicial determination of his rights as to water usage . . . ."

In Count VII, Freitas "contends he has or is entitled to an

easement by implication and by necessity under the 1921 Grant and

the 1928 deed in question . . . ."    And in Count VIII, Freitas

"requests that a judgment and decree be entered reinstating [his]

water rights against the State in this action . . . ."
          To the extent these counts raise questions about the

rights and liabilities arising out of the ownership of property

pertaining to the interpretation of the water access condition,

the 2008 Agreement provides that Freitas "may attempt to resolve,

through litigation, arbitration, or any other practicable method,

the issue of the interpretation of the three conditions . . . ."

Thus, the Circuit Court erred in dismissing these counts based on

claim preclusion.
     2.   The Circuit Court Did Not Err In Dismissing
          Counts IX-XII

          The Circuit Court, however, did not err in dismissing

the remaining counts.   In Count IX, Freitas claimed that "it is

fundamentally unfair to classify [his] land presently as

'important agricultural lands', pursuant to HRS, Title 13,

Chapter 205, Part III[.]"     In its motion to dismiss, the State

argued, among other things, that Freitas did not demonstrate that

he exhausted administrative remedies through the Land Use

Commission.   In dismissing this count based on the State's

argument, the Circuit Court did not err because Freitas failed to



                                  9
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

allege in his complaint that he exhausted administrative remedies

or that the administrative remedies did not apply to him.      See

HRS § 205-4 (2017) (general procedure for reclassifying important

agricultural lands); Kona Old Hawaiian Trails Grp. v. Lyman, 69

Haw. 81, 93, 734 P.2d 161, 169 (1987) (explaining that "judicial

review of agency action will not be available unless the party

affected has taken advantage of all the corrective procedures

provided for in the administrative process") (citation and

internal quotation marks omitted).
          In Count X, Freitas claimed that the State "disparaged

[his] exclusive valid title to the property in question by and

through the preparation and publishing of the State's fatally

defective Abstract of Title" citing to Exhibit A-8.      Freitas

again cited to Exhibit A-8 stating, "[t]he former trial court in

the 2007 lawsuit was presented with and had proper notice of

serious allegations that went to the very integrity of the

judicial proceedings."   Because the record indicates that

Exhibit A-8 was part of the 2008 Complaint and the 2008 Agreement

was a "complete and final resolution of any disputed or
contingent claims between the parties hereto arising out of the

dispute which is the subject matter of the civil action," the

Circuit Court did not err in dismissing Count X.      And the due

process and equal protection claims in Counts XI and XII of the

2016 Complaint were the same claims raised in Counts VII and VIII

of the 2008 Complaint.   Thus, the Circuit Court did not err in

dismissing these counts.




                                 10
     NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

B.      Equitable Estoppel Was Not Properly Raised

             In his third point of error, Freitas asserts equitable

estoppel.     Freitas, however, did not raise equitable estoppel in

his complaint and did not provide any argument on this issue in

his opposition to the State's motion to dismiss.         We, thus, do

not reach this issue on appeal.

             Therefore, IT IS HEREBY ORDERED that the Circuit

Court's February 1, 2017 Order Granting Defendant's Motion to

Dismiss Complaint and Final Judgment is vacated, and this case is
remanded for further proceedings consistent with this Summary

Disposition Order.

             DATED:   Honolulu, Hawai#i, January 28, 2022.

On the briefs:                           /s/ Katherine G. Leonard
                                         Presiding Judge
Ernest J. Freitas, Jr.,
Trustee,                                 /s/ Karen T. Nakasone
Plaintiff-Appellant, pro se.             Associate Judge

Andrew D. Goff,                          /s/ Sonja M.P. McCullen
Deputy Attorney General,                 Associate Judge
for Defendants-Appellees




                                    11